Citation Nr: 1125019	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cold injury residuals with onychomycosis of the toenails.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. [redacted]


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In November 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO. A written transcript of that hearing has been associated with the claims folder.

The issue on appeal was previously before the Board in January 2011, at which time it was remanded to obtain an appropriate VA examination with a thorough nexus opinion that contemplated the Veteran's specific allegations of etiology, to include cold exposure and a cold injury obtained while in service.  Although the examination was completed, the nexus opinion is not in compliance with the remand order.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he experienced frostbite of his bilateral great toes while serving in Fort Leonard Wood, Missouri, during the winter of 1973 and 1974.  The Veteran has a current diagnosis of onychomycosis of the toenails of the bilateral feet. 

Following an examination in July 2007, an August 2007 negative nexus opinion was provided, in which the examiner concluded it was "less than likely" that the Veteran's onychomycosis of the toenails was related to a cold injury sustained while on active duty.  The reasoning given for the negative nexus was that there was no corroboration of an in-service cold injury. 

The Veteran submitted various lay statements to the effect that the Veteran did not have any injury to his feet prior to entering the service, but that the Veteran's toes were black and purple on his return from the service.  Of particular significance is a November 2009 lay statement from an individual who identified himself as a service member at Fort Leonard Wood, Missouri, at the same time the Veteran was stationed there.  He indicated that the weather included rain, snow, and sleet at that time.  As noted above, the statement describes two witnessed occasions when the Veteran's feet were bothering him while in service.  In the first instance, the witness reported the Veteran massaged his feet, while the toenails were dark blue and purple.  In the second instance, the Veteran was seen removing soaking wet boots from his feet, while his toes were red and dark blue in color. 

In a November 2008 DRO hearing, the Veteran described Fort Leonard Wood's cold, wet weather, including snow, sleet, and rain.  The Veteran described marching, and training to be a marksman in such cold and wet weather conditions.  He explained that his boots were continuously wet, and often still damp when he would put them on.  He also stated that his feet would become cold and numb, and freeze when he was in the snow.  He indicated that he suffered frostbite, and was even treated in the hospital and given three days of bed rest for his cold injury. 

At the Veteran's separation examination, he did note of having had foot trouble of some sort.  In January 2011, the Board found the lay statements credible regarding the Veteran's cold injury to his two great toes.  Because the VA examiner's negative nexus opinion was based on the absence of such a cold injury, the issue was remanded for another examination.  

In February 2011, the Veteran was afforded another VA examination of his feet, and assessed as having hallux valgus, bilateral, chronic, mild, asymptomatic, and onychomycosis of all ten foot digits, chronic, mild.  The examiner concluded that it was less likely than not that the Veteran's current onychomycosis or hallux valgus were related to his December 1973 cold injury sustained at Fort Leonard Wood.  The examiner's reasoning was that a review of the Veteran's service treatment records did not document a cold injury during December 1973, and that a review of the Veteran's military separation medical history and physical examination revealed a normal bilateral foot examination.  

The examiner's rationale focused on the absence of a cold injury or problems with the feet in service treatment records, without explaining the effects of the Veteran's in-service cold exposure.  Based on the foregoing, clarification is needed regarding the etiology of any foot disability, including a discussion of the effects of in-service cold exposure on the Veteran's foot disabilities.  

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As the Board remanded for an examination with a medical opinion, and the opinion obtained is inadequate, the Board's remand instructions have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that another remand is necessary in order for the examiner to provide a clarifying opinion as to the etiology of the Veteran's foot disabilities that accounts for the Veteran's in-service cold exposure.  

In addition, the Veteran has indicated that he received treatment for his cold injury at a private hospital near Fort Leonard Wood, Missouri; however, he has not identified the hospital.  Clarification should be sought from the Veteran regarding where and when he obtained treatment, and authorization to obtain such records should be obtained.  If the authorization form is completed and returned, then requests should be made to obtain the identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice requesting he adequately identify where he sought treatment for a cold injury, and notifying him that he may authorize VA to obtain the records, or in the alternative, he may obtain these records himself and submit them to VA.  If the records release is completed and returned to VA, the RO should request these records from the identified facility, and they should be associated with the claims folder.  

2.  Then, forward the Veteran's claims file to the examiner who conducted the February 2011 examination for an addendum, if available.  If that individual is no longer available, any examiner can provide the following opinion. 

The examiner must fully explain all findings and opinions in sufficient detail, accepting the Veteran's description of a cold injury in service.  The examiner should note all pertinent medical complaints, symptoms, and clinical findings.  Following a review of the relevant medical evidence in the claims file and any tests that are deemed necessary, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's currently shown foot disabilities are proximately due to or the result of the in-service cold injury. 

The examiner is requested to provide a rationale for any opinion expressed and is advised that if a conclusion cannot be reached without resort to speculation, he or she should so indicate in the examination report and discuss why an opinion is not possible.

3.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


